DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bawa et al. (4549037) in view of Wold (3488073).
 	Bawa et al. discloses a cable connector comprising: a cable (10) having an armor shield (14) defining a corrugated exterior surface, a solid bushing (22), the bushing defining first and second external circumferential chamfers (24a, 34a) and an internal surface (37) configured to conform to a shape of the corrugated exterior surface; a body (24) having at one end, first external threads (32), and at an opposing end, second external threads (30b) and an internal chamfer (30a) configured to urge against the first chamfer (24a) of the bushing; and a nut (28) having internal threads (Fig. 2) for engaging the second external threads (30b) of the body, the nut defining an internal chamfer (29) configured to urge against the second chamfer of the bushing when the bushing is positioned on the corrugated exterior surface, wherein when the internal threads of the nut engage the second external threads of the body and the nut is tightened onto the body, the bushing is compressed against the corrugated exterior surface of the cable and the connector is secured to the cable (re claim 1).  Bawa et al. also discloses the armor shield being grounded (re claims 1 and 8-9); and the corrugated exterior surface is helical (re claim 3).

 	Bawa et al. does not disclose the bushing being a split bushing having two or more bushing portions (re claims 1 and 7).  Wold discloses a cable connector comprising a bushing (16) which is a split bushing split into two bushing portions.  It would have been obvious to one skilled in the art to modify the bushing of Bawa et al. to be a split bushing as taught by Wold such that the bushing can be easily wrapped around the cable instead of threading the cable therethrough.
 	Re claim 2, Wold discloses an armor shield having a corrugated exterior surface, wherein the corrugated exterior surface is concentric (Fig. 1).  It would have been obvious to one skilled in the art to modify the corrugated exterior surface of Bawa et al. to be a concentric corrugated exterior surface as taught by Wold to meet the specific use of the resulting cable.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bawa et al. in view of Ota et al. (5638735).
 	Bawa et al. discloses the invention substantially as claimed except for the bushing being a split bushing split in one place to define a gap in the bushing, wherein the gap is expandable to allow the bushing to open.  Ota et al. discloses a bushing (17) being a split bushing split in one place (17b) to define a gap in the bushing, wherein the gap is expandable to allow the bushing to open.  It would have been obvious to one skilled in the art to modify the bushing of Bawa et al. to have split/gap as taught by Ota et al. such that the bushing can be easily wrapped around the cable instead of threading the cable therethrough.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bawa et al. in view of Ota et al. as applied to claim 4 above, and further in view of Wold.
 	Wold discloses an armor shield having a corrugated exterior surface, wherein the corrugated exterior surface is concentric (Fig. 1).  It would have been obvious to one skilled in the art to modify the corrugated exterior surface of Bawa et al. to be a concentric corrugated exterior surface as taught by Wold to meet the specific use of the resulting cable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,547,163 in view of Bawa et al.  Claims 1-6 of said patent disclose the invention substantially as claimed except for the armor shield being grounded and the bushing being a solid bushing.  Bawa et al. discloses a cable connector comprising an armor shield which is grounded.  It would have been obvious to one skilled in the art to ground the armor shield of said patent, as taught by Bawa et al., to provide electrical safety or to reduce interference.  Bawa et al. discloses the connector comprising a solid bushing.  It would have been obvious to one skilled in the art to modify the bushing of said patent to be a solid bushing as taught by Bawa et al. to meet the specific use of the connector, increased strength.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 7 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847